883 F.2d 75
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jack KEE, Plaintiff-Appellant,v.Don DUNAWAY, CPL.;  Mark Bush;  Ernest Beard, DisciplinaryBoard Members;  Robert Cunningham, Captain;Charles Brymer, Counselor Jeff Gadd;Donita Gothard, Panel Member,Defendants-Appellees.
No. 88-6111.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1989.

Before WELLFORD, RALPH B. GUY, Jr. and BOGGS, Circuit Judges.

ORDER

1
Jack Kee, a pro se Tennessee prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking declaratory, injunctive, and monetary relief in excess of $200,000, plaintiff sued seven defendants, all of whom are either prison officials or employees at Southeastern Tennessee State Regional Correctional Facility (STSRCF), claiming they violated his due process rights by placing him in voluntary administrative segregation for too long a time following a disciplinary hearing at which he was found guilty of refusing a direct order and participating in a work stoppage.  Both parties filed motions to dismiss or for summary judgment, each of which the district court denied.  Counsel was appointed for plaintiff, the case proceeded to trial, and the jury returned a verdict in favor of defendant.


3
On appeal, Kee only claims that he received ineffective assistance of counsel at trial.  He does not raise any of his substantive issues on appeal.


4
Upon consideration, we conclude the district court properly dismissed Kee's action.  Initially, we note that because plaintiff failed to raise his substantive issues on appeal, they are considered abandoned, and are thus not reviewable by this court.  See McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986).


5
Upon further consideration, we find that plaintiff's ineffective assistance of counsel claim is without merit.  The constitutional right to effective assistance of counsel extends only to a defendant in a criminal trial, and not in a civil action brought pursuant to 42 U.S.C. Sec. 1983.  See Strickland v. Washington, 466 U.S. 668 (1984);  see also Gideon v. Wainwright, 372 U.S. 335 (1963).


6
Accordingly, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.